Citation Nr: 1113209	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appealed the Board's January 2010 decision denying the Veteran's claim of entitlement to a TDIU to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion to Remand the portion of the January 2010 Board decision that denied the Veteran's claim of entitlement a TDIU.  In an October 2010 Order, the Court granted the motion and remanded the portion of the Board's January 2010 decision that denied entitlement to a TDIU to the Board for action consistent with the Joint Motion.  The Veteran did not appeal the remaining portion of the Board's decision and it was left intact.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2010 Joint Motion for Remand, the parties agreed that the Board should attempt to ascertain the level of the Veteran's employment.  In a March 2006 application for TDIU, the Veteran reported monthly income of $1,666.66 per month and that he worked 15 to 20 hours per week.  Thereafter, a June 2009 VA examination report revealed that the Veteran was unable to state how many hours he presently worked.  The record also shows that the Veteran reported that he could work approximately 2 to 8 hours per day depending on his pain level.  Accordingly, the Board finds that a remand is necessary so that the RO may attempt to obtain further details from the Veteran with respect to his employment.  

The Board also notes that the VA examiner in June 2009 determined that she was unable to comment on whether the Veteran's occupational limitations would make him unemployable as he was unaware of his education or training and the Veteran was unable to state how many hours he was working.  The examiner also noted that there was no information in the claims folder with respect to education, training and number of hours worked.  The Board observes that a TDIU application dated in April 2005 includes the Veteran's education and training and information on previous employers.  In addition, the record contained information on the number of hours he was able to work when he was self-employed.  Therefore, it appears that the examiner may not have completely reviewed the claims file in forming her opinion.  In addition, the record may contain more information with respect to the Veteran's employment after the RO contacts the Veteran as requested in the above paragraph.  Based on the foregoing, the Board concludes that the Veteran should be provided with another VA examination and opinion to determine if his service-connected disabilities render him unable to obtain or sustain employment.   

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to obtain more detailed information regarding his employment to include if he is currently employed and if so, the average number of hours per week he was able to work in the past, the number of hours he currently works and his average monthly income from employment.

2. Thereafter, schedule the Veteran for a VA examination to determine whether the Veteran's service-connected disabilities, alone, render him unable to engage in substantially gainful employment.  The opinion should include a description of the overall effect of his service-connected disabilities on potential employment.  The opinion should state whether the Veteran's service-connected disabilities, alone, render him unemployable, with an explanation.  

3. Upon completion of the foregoing, the RO should readjudicate the Veteran's claim of entitlement to a TDIU based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


